Citation Nr: 0803966	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  99-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for a claimed bilateral 
shoulder disorder.  

4.  Entitlement to service connection for a claimed bilateral 
arm disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post-traumatic headaches with tinnitus.  

6.  Entitlement to a compensable evaluation for the service-
connected scar of the forehead.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO in Roanoke, Virginia that denied service connection for a 
low back disorder.  

In June 2001 the veteran and his wife testified regarding 
this issue before a Veterans Law Judge in a hearing at the 
St. Petersburg RO.  The Board remanded this issue for further 
development in September 2000 and September 2001.  

Also on appeal is a June 2002 rating decision by the RO St. 
Petersburg, Florida that continued the denial of service 
connection for lumbar spine disorder; continued the current 
evaluations for headaches and laceration scar of the 
forehead; denied reopening a previously-denied claim for 
service connection for a cervical spine disorder; and denied 
service connection for bilateral arm and shoulder disorders.  

The file was subsequently transferred to the RO in Columbia, 
South Carolina, which is currently VA's Agency of Original 
Jurisdiction.  

The Board remanded these issues for further development in 
October 2003.  The veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing from the 
Columbia RO in October 2005.  

In December 2005, the Board issued a decision reopening 
previously-denied claims of service connection for a cervical 
spine disorder and a low back disorder, based on a finding 
that new and material evidence had been received relating to 
those claims.  

The Board's action in December 2005 once again remanded the 
issues identified on the title page to the RO, via the 
Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated degenerative changes of the 
cervical spine and the lumbar spine are shown as likely as 
not to be due to the trauma sustained in the motor vehicle 
accident during active service.  

3.  The veteran currently is not shown to have a shoulder or 
arm condition due to an injury in the motor vehicle accident 
or other incident of the his military service.  

4.  The veteran's post-traumatic headaches are shown to be 
subjective tension headaches (not migraine) not associated 
with any diagnosed neurological disorder.  

5.  As the veteran has a compensable evaluation for headaches 
due to brain trauma, separate rating for any other disorder 
associated with the brain trauma, including tinnitus, is not 
available.

6.  The veteran's service-connected scar on the forehead is 
painful and tender, with two characteristics of disfigurement 
but no associated tissue loss.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a degenerative changes of the 
cervical spine is due to an injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  
 
2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the low back 
is due to an injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran is not shown to have a shoulder disability 
due to disease or injury that was incurred in or aggravated 
by active service; nor may any arthritis be presumed to have 
been incurred is service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

4.  The veteran is not shown to have a arm disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected post-traumatic 
headaches with tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a including Diagnostic Code 8045-9304 (2007).  

6.  The criteria for the assignment of a rating of ten 
percent, but not higher, for the service-connected scar of 
the forehead are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 
to include Diagnostic Code 7800 (as in effect before and 
after effective 30 August 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.

To the extent that action taken hereinbelow is favorable to 
the veteran, the Board finds that no further notification or 
assistance is required as to the claims of service 
connection.  

In November 2004, during the course of the appeal, the RO 
sent the veteran a letter advising him that to establish 
entitlement to increased evaluation for a service-connected 
disability the evidence must show that the condition had 
gotten worse.  The veteran had ample opportunity to respond 
prior to issuance of the Supplemental Statement of the Case 
(SSOC) in February 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2004 letter cited above informed the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency and that VA would make reasonable efforts 
to obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.  

The November 2004 listed the evidence currently of record and 
advised the veteran specifically, "If there is any other 
evidence or information that you think will support your 
appeal, please let us know.  If you have any evidence in your 
possession that pertains to your appeal, please send it to 
us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
noted, all four content-of-notice elements have been 
expressly met.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, a document 
fully meeting the VCAA's notice requirements was provided to 
the veteran after the rating decision on appeal.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SSOC.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Dingess decision held that, in rating cases, a claimant 
must be informed of the rating formulae for all possible 
schedular ratings for an applicable rating code.  This was 
accomplished in the SOC and SSOCs, which suffices for Dingess 
as regards the claims for increase.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal.  The veteran 
had VA examination of the skin in November 2006, and had VA 
neurological examinations in November 2006 and January 2007.  

The veteran has not asserted, and the evidence does not show, 
that his disabilities have increased in severity since those 
examinations.  The Board accordingly finds no reason to 
remand for further medical examinations.  

The veteran testified before the Board via videoconference, 
and his testimony has been fully considered in the Board's 
action regarding the issued herein decided.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Factual Background

Because the veteran's claimed disabilities are interrelated, 
the Board will present the background evidence in aggregate 
in the interest of conciseness.  

STR show injury in a motor vehicle accident in March 1962 
resulting in extensive lacerations of the scalp, with 
subsequent development of headaches and right ear tinnitus.  

The veteran's separation physical in May 1963 shows clinical 
evaluation of the musculoskeletal system as "normal" and 
the only residual of the auto accident noted on examination 
as the scar from the scalp laceration.  

The veteran had a VA medical examination in July 1966 when he 
cited multiple body injuries during the motor vehicle 
accident, but his only current complaint was pain in the 
vicinity of the scalp laceration and dental trauma.  The 
examination is silent in regard to any current disorder of 
the spine, shoulders or arms.  A rating decision in by the RO 
in September 1966 granted service connection for scalp 
laceration and dental trauma.  

STR from the veteran's Army Reserve (USAR) service include: 
Reports of Medical Examination in December 1976 (enlistment) 
and February 1979 (reenlistment) in which the spine and upper 
extremities are listed as "normal."  

The report of Medical History dated in February 1979 asked 
the veteran if he had any previous hospitalizations, to which 
he responded, "military hospital in Germany auto accident 
nothing serious only cut in forehead."  

The treatment records from Dr. WAR show a complaint in June 
1981 of low back pain of many years duration.  In July 1981 
the veteran underwent decompressive laminectomy and fusion.  
The post-operative discharge diagnosis was that of 
spondylolisthesis, spondylolysis, third-degree 
spondylolisthesis and ruptured disc.  

A June 1995 treatment note by Orthopedic and Sports Physical 
Therapy Associates shows an impression of cervical 
radiculopathy as well as tendonitis in the right shoulder, 
elbow and wrist musculature.  

In September 1996, the veteran filed a claim for service 
connection for cervical spine arthritis and fusion of the 
lumbar spine, stating that he believed these conditions to be 
related to the accident in which he had suffered the service-
connected scalp laceration and dental trauma.  

He filed a VA Form 21-4138 (Statement in Support of Claim) in 
December 1996 stating that he had been treated by doctors in 
the Bronx, New York, but that those doctors were probably 
long since dead or retired.  

A February 1997 rating decision by the RO denied service 
connection for cervical and lumbar spine disorder.  The 
veteran did not appeal.  

The veteran filed to reopen his claim in October 1998, 
enclosing a letter dated in September 1998 by neurosurgeon 
MWD.  Dr. MWD stated that the veteran reported having been 
injured in an automobile accident in 1962 and having been 
hospitalized for twelve days.  The veteran reported having 
subsequent chronic back pain, with diagnosis of 
spondylolisthesis in 1981 and subsequent decompressive 
laminectomy and fusion.  

Dr. MWD stated that, based on the veteran's history, it would 
appear that the veteran had symptomatic back pain eventually 
culminating in surgery resulting from the automobile accident 
in 1962.  

With reference to cause and relationships, while the veteran 
did have underlying spondylolisthesis, the precipitating 
cause for the injury was the automobile accident in service 
in 1962.  

The veteran submitted a March 1999 letter from Dr. MWD 
stating that it was apparent the veteran had no complaints of 
neck or back pain prior to the automobile accident.  

Dr. MWD further stated that accidents of the nature described 
by the veteran could certainly produce spondylolysis which, 
over a long period of time, could secondarily result in 
spondylolisthesis.  

Accordingly, given the history and physical findings as 
enumerated and the subsequent surgical intervention, Dr. MWD 
related the veteran's back condition directly to the accident 
sustained in March 1962.  

A December 1998 letter from Dr. JWJ states that the veteran 
was being treated for degenerative acromioclavicular (AC) 
joint in the right shoulder.  He enclosed treatment records 
from Pratt Medical Center dated from June 1995 through 
December 1998 showing treatment for cervical spine pain and 
pain in the right shoulder, arm and elbow.  

USAR STR from February 1983 to August 1997 show history of 
lumbar laminectomy (since 1981) and history of tennis elbow 
(since 1995).  In March-April 1983, the veteran was placed on 
physical profile for his back disorder.  

The veteran and his wife testified before the Board in a 
hearing at the RO in June 2001.  The veteran reported having 
had back pain immediately after the automobile accident, but 
when he tried to obtain treatment in service he was placed on 
fatigue details and therefore ceased complaining of back 
pain.  

His wife testified that she knew the veteran at the time of 
the accident and that he complained of having had back pain 
at that time.  The veteran and his wife both testified that 
the veteran pursued treatment for back pain after discharge 
from service, but neither the veteran nor his wife could 
remember the names of those physicians.  

The veteran filed a claim of service connection for bilateral 
shoulder and bilateral arm disorders in June 2001, contending 
that all claimed disorders were the result of the automobile 
accident in March 1961.  

The veteran underwent VA-contracted medical examination by an 
orthopedic surgeon in May 2002.  The veteran related a 
history of back injury in 1962 with subsequent progressively 
worsening low back pain.  The examiner reviewed the claims 
file, including STR, and performed a clinical examination.  

The examiner's impression was that of grade I 
spondylolisthesis at L-5/S-1 status post lumbar laminectomy 
with mild residual right lower extremity S-1 radiculopathy.  
In regard to etiology, the examiner stated that it was just 
as likely as not that the veteran's disorder was due to some 
event other than the automobile accident in service, as there 
is no indication in STR of treatment for anything other than 
a scalp injury.  

The veteran underwent surgery for chronic left elbow 
epicondylitis at Florida Hospital Flagler in February 2003.  
There is nothing in treatment records regarding the etiology 
of the disorder.  

A June 2005 letter from Dr. WKR, an internal medicine 
specialist, states that he had treated the veteran since 
March 2005 for reported debilitating back pain with 
associated headaches and painful scar on the forehead, 
representing sequelae from a motor vehicle accident in 
service.  

Dr. WKR opined that it was at least as likely as not that the 
lumbar degenerative disc disease (DDD) was related to the 
auto accident, concurring with the opinion of Dr. MWD in 
September 1998.  

He also stated that it was at least as likely as not that the 
chronic bilateral shoulder, elbow, wrist conditions and 
cervical pain were related to the auto accident.  

A subsequent December 2005 treatment note by Dr. WKR 
reiterates his opinion that chronic back pain, shoulder pain, 
and elbow and wrist discomfort were related to the automobile 
accident in service.  

The veteran had a VA neurological examination, by a 
physician, in November 2006.  The examiner did not have the 
claims file for review.  The veteran reported that he had 
been in a motor vehicle accident in service that resulted in 
approximately two weeks hospitalization, with subsequent 
pains all over his body that he attributed to the accident.  

The veteran complained of head swelling on a daily basis, 
causing him to lie down due to pain.  He also reported being 
treated by a psychiatrist for suicidal tendencies related to 
his anger at VA.  The examiner performed a neurological 
examination and noted his observations in detail.  

The examiner's impression was that of chronic pain syndrome 
with diffuse body pains, more likely related to his 
psychiatric syndrome and very unlikely related to a motor 
vehicle accident that occurred 44 years previously.  

The examiner stated that there was no separate issue of 
headache; the headache was simply part of the overall chronic 
pain syndrome and not otherwise distinguished.  

The veteran also had a VA examination of the joints and the 
spine by a nurse-examiner in November 2006.  The nurse-
examiner reviewed the claims file in its entirety.  

The veteran asserted pain in the wrists, shoulders and elbows 
since his motor vehicle accident.  The nurse-examiner 
performed a clinical examination of the joints and noted his 
observations.  The nurse-examiner diagnosed degenerative 
joint disease (DJD) of the shoulders, wrists and elbows.  

The nurse-examiner's opinion was that the DJD was a natural 
progression of the aging process.  Further, STR and private 
medical records show no evidence of chronicity of complaints 
regarding these joints during or after military service.  

In regard to the spine, the veteran denied having any back 
trauma other than the motor vehicle accident during service.  
The nurse-examiner performed an examination of the spine and 
noted his observations.  

The nurse-examiner diagnosed DJD, DDD and spondylolisthesis 
of the lumbar spine, as well as DJD of the cervical spine.  
The nurse-examiner stated an opinion that the lumbar and 
cervical spine disorders were less likely than not related to 
military service, including the motor vehicle accident, as 
there is no indication in STR or private records of 
chronicity of treatment or complaint.  

The examiner noted that an internal medicine provider (Dr. 
WKR) had submitted a contrary opinion, but stated that the 
opinion lacked specificity in linking the 1962 motor vehicle 
accident to the current disorders.  

In January 2007 the veteran again underwent a VA neurological 
examination by the same examiner who had conducted the 
examination in November 2006.  On this occasion, the examiner 
reviewed the claims folder in its entirety.  

The veteran complained of current severe headaches two to 
three times per month over the entire skull, extending down 
the neck and into the shoulders.  He also reported nausea, 
vomiting, and need to be in a dark and quiet place.  

The examiner's impression was that of chronic tension-type 
headache, but not migraine, which appeared to have originated 
with the motor vehicle accident but whose perpetuation was 
not likely more related to functional and emotional issues 
rather than to the accident itself.  The examiner made no 
further reference to chronic pain syndrome of the joints.  


II.  Analysis

A.  Entitlement to Service Connection

The veteran contends that he has current cervical spine, low 
back, bilateral arm and bilateral shoulder disorders as 
residuals of the motor vehicle accident in service in 1962.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet App. 
488, 496 (1997), citing Wilson, 2 Vet. App.at 16.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  

As noted, the veteran is diagnosed with DJD, DDD and 
spondylolisthesis of the lumbar spine, DDD of the cervical 
spine, and DJD of the bilateral shoulders, wrists and elbows.  
Accordingly, the first element of service connection 
(evidence of a current disability) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is conflicting medical evidence regarding 
whether the veteran's cervical spine and lumbar spine 
conditions are due to service.   

As noted, a neurosurgeon, Dr. MWD, attributed the veteran's 
low back pain to the automobile accident in service.  In June 
2005, Dr. WKR, an internal medicine specialist, stated that 
it was as likely as not that the lumbar DDD was related to 
the automobile accident in service, concurring with the 
earlier opinion of Dr. MWD.  

A contrary medical opinion is rendered by a VA nurse-examiner 
in November 2006, who stated that the claimed cervical and 
lumbar spine disorders were less likely than not related to 
military service because there is no indication in STR or 
private records of chronicity of treatment or complaint.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

As a neurosurgeon, Dr. MWD is competent to render an opinion 
on spinal injuries.  While Dr. WKR is an internal medicine 
specialist, he is shown to be the veteran's primary care 
physician and accordingly competent to render observations 
and opinions regarding the veteran's general health.  There 
is no evidence of the VA nurse-examiner's expertise other 
than nurse practitioner (NP).  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
However, the opinions of two physicians are at least as 
probative as the contrary opinion of one nurse.  

The Board notes that the VA-contacted orthopedic surgeon in 
May 2002 stated that it was just as likely as not that the 
veteran's low back disorder was due to some event other than 
the automobile accident in service.  An orthopedic surgeon's 
opinion is obviously extremely probative toward the etiology 
of a back disorder.  

While the examiner's choice of words is ambiguous, the plain 
meaning of the examiner's opinion appears to be that there is 
a 50-50 probability that the veteran's low back disorder is 
due to an event either in service or out of service.   

The Board accordingly finds that the opinions of three 
physicians in support service connection are more medically 
probative than the contrary opinion of one VA nurse.  

The RO based denial of service connection on a finding that 
the opinions of Drs. MWD and WKR appeared to be based on the 
veteran's assertions and were not supported by 
contemporaneous medical evidence.  However, the Board cannot 
discount medical opinion solely because it is based on 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

The veteran testified that he has had chronic back pain since 
service and has submitted supporting lay testimony from his 
wife.  A layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Grover v. West, 12 Vet App. 109, 112 
(1999) and Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6Vet.  App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet) and 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds in this case that the veteran has shown 
objective lay evidence of chronicity of back symptoms since 
the motor vehicle accident in service, and has shown 
competent medical opinion that his claimed lumbar and 
cervical spine degenerative changes are at least as likely as 
not caused by his motor vehicle accident during service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the evidence is at least in equipoise, the benefit-of-the-
doubt rule applies in this case.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Accordingly, with resolution of reasonable doubt in the 
veteran's favor, the criteria for service connection for 
degenerative changes of the lumbar and cervical spine are 
met.  

However, on review of the entire record, the Board finds that 
credible lay evidence has not been presented in this case to 
establish a continuity of shoulder or arm symptoms or 
manifestations since the motor vehicle accident in service to 
support the favorable private medical opinion that the 
veteran's current degenerative changes of the shoulders, 
elbows and wrists are due to trauma or injury sustained in 
the accident or other event during his military service.  

Hence, the probative medical evidence to this extent 
preponderates against the claim of service connection for 
shoulder and arm disorders.  

In arriving at this conclusion the Board has considered the 
benefit-of-the-doubt rule.  As the preponderance of the 
evidence is against the claim, the rule does not apply.  
Gilbert, 1 Vet. App. 49 at 55; Ortiz, 274 F.3d 1361.  


B.  Evaluation of Service-Connected Disabilities

Historically, an unappealed September 1966 rating decision by 
the RO granted service connection for laceration scar on the 
forehead and assigned a noncompensable rating effective on 
June 1, 1966.  An unappealed September 1997 rating decision 
by the RO granted service connection for post traumatic 
headaches and assigned a 10 percent rating effective on 
October 7, 1996.  

The veteran filed a request for increased rating for both 
disabilities in June 2001.  

The headache disability was reclassified as "post-traumatic 
headaches with tinnitus" in an August 2005 rating decision.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The Board has considered all symptoms since the 
claim for increase was filed, and the requirements of Hart 
are accordingly satisfied.


Evaluation of post-traumatic headaches with tinnitus

The veteran's headaches are evaluated under the criteria of 
38 C.F.R. § 4.124a (schedule of ratings - neurological 
conditions and convulsive disorders), Diagnostic Code (DC) 
8045 (organic diseases of the central nervous system, brain 
disease due to trauma).  

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87 
(schedule of ratings - ear), DC 6260.  The only schedular 
rating for tinnitus is 10 percent.  

Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epiliform seizures, facial nerve paralysis, etc. 
following trauma to the brain will be rated under the DC 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc. will be rated as 10 percent and no more under DC 9304 
(dementia due to head trauma).

Evaluations of 10 percent under DC 8045-9304 are not to be 
combined with any other rating for a disability due to brain 
trauma; ratings in excess of 10 percent are not assignable 
under DC 9304 in the absence of diagnosis of multi-infarct 
dementia associated with the brain trauma.  

A June 2005 letter from Dr. WKR, an internal medicine 
specialist, states that he had treated the veteran since 
March 2005 for reported debilitating back pain with 
associated headaches and painful scar on the forehead, 
representing sequelae from a motor vehicle accident in 
service.  

Dr. WKR stated that the veteran's headaches were frequent and 
severe and limited the activities of daily living.  

The veteran testified before the Board in October 2005 that 
his headaches are so intense that they make him and his wife 
crazy, cause him to lie down and be still, and happen on 
nearly a daily basis; he takes folic acid and other pain 
medication for headache pain.  

As noted, the veteran had VA neurological examinations, by a 
physician, in November 2006 and again in January 2007.  The 
examiner found no diagnosed neurological disability, although 
he noted the veteran's report of debilitating headaches.  

The examiner stated in November 2006 that there was no 
separate issue of headache, and that the headache was simply 
part of the overall chronic pain syndrome and not otherwise 
distinguished.  The examiner stated in January 2007 that the 
veteran's disability was chronic tension-type headache, but 
not migraine.  

Because the veteran's headaches are shown by medical evidence 
to be purely subjective, and not associated with any 
diagnosed neurological disorder, the Board finds that a 
rating in excess of 10 percent is not assignable under the 
criteria of DC 8045-9304.  

The Board has considered whether the veteran should be 
entitled to a separate rating for tinnitus.  

However, as noted, a 10 percent rating under DC 8045 may not 
be combined with any other ratings due to a brain trauma, and 
a rating in excess of 10 percent under DC 8045-9304 is not 
assignable in the absence of a diagnosis of multi-infarct 
dementia.  Accordingly, a rating in excess of 10 percent is 
not assignable under DC 8045 or DC 8045-9304.  

Finally, the Board has considered whether the veteran should 
be rated by analogy under the provisions of 38 C.F.R. 
§ 4.124a, DC 8100 (migraine headaches) due to his migraine-
like symptoms.  However, the medical evidence clearly shows 
that the veteran does not have migraine headaches.  
Accordingly, rating under the provisions of DC 8100 is not 
appropriate.  

Based on the evidence, the Board finds that a rating in 
excess of 10 percent for the service-connected post-traumatic 
headaches with tinnitus is not warranted.  

In arriving at this conclusion the Board has considered the 
benefit-of-the-doubt rule.  As the preponderance of the 
evidence is against the claim, the rule does not apply.  
Gilbert, 1 Vet. App. 49 at 55; Ortiz, 274 F.3d 1361.  


Evaluation of scar of the forehead

The veteran's service-connected scar is rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7800 (scars of the head, face or neck).  

The rating criteria for disabilities of the skin changed 
effective on 30 August 2002.  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.   Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 
(April 10, 2000).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under the criteria in effect prior to August 30, 2002, the 
rating criteria for DC 7800 were as follows.  A 
noncompensable rating was assigned for slight disfigurement.  
A rating of 10 percent was assigned with moderate 
disfigurement.  

A rating of 30 percent was assigned for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  

A rating of 50 percent was assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

When in addition to tissue loss and cicatrisation there was 
marked discoloration, color contrast or the like, the 50 
percent rating under the former DC 7800 could be increased to 
80 percent, the 30 percent rating could be increased to 50 
percent, and the 10 percent rating could be increased to 30 
percent.  38 C.F.R. § 4.118, Note to DC 7800.  There is 
nothing in the Note authorizing an increase of the 
noncompensable rating to 10 percent.  

In addition to DC 7800, the old rating criteria also permit a 
10 percent rating for superficial scars tender or painful on 
examination, under DC 7804.   

In this case, there is no evidence whatsoever, including 
objective lay evidence, showing symptoms associated with the 
veteran's scar prior to August 30, 2002.  Accordingly, there 
is no basis on which the Board may evaluate the scar under 
the old rating criteria.  

Since August 30, 2002 the rating criteria of DC 7800 have 
been assigned based on the eight characteristics of 
disfigurement: 

(1) scar 5 or more inches (13 or more cm. in length); (2) 
scar at least one-quarter inch (0.6 cm.) wide at the widest 
part; (3) surface contour of scar elevated or depressed to 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin 
indurated or inflexible in an area exceeding six square 
inches (39 sq. cm.).  

A rating of 10 percent is assigned with one characteristic of 
disfigurement.  

A rating of 30 percent is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, 
eyes, ears, cheeks, lips) or with two or three 
characteristics of disfigurement.  

A rating of 50 percent is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired set of features (nose, chin, forehead, 
eyes, ears, cheeks, lips) or with four or five 
characteristics of disfigurement.  

A rating of 80 percent is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired set of features (nose, chin, 
forehead, eyes, ears, cheeks, lips) or with six or more 
characteristics of disfigurement.  

As in the old criteria, DC 7804 provides for a rating of 10 
percent for superficial scars that are painful on 
examination.

A June 2005 letter from Dr. WKR, an internal medicine 
specialist, states that he had treated the veteran since 
March 2005 for reported debilitating back pain with 
associated headaches and painful scar on the forehead, 
representing sequelae from a motor vehicle accident in 
service.  Dr. WKR stated that the scar was painful and tender 
and would not likely improve.  

A subsequent December 2005 treatment note by Dr. WKR notes 
current prominent tender scar on forehead without change.  

The veteran testified in October 2005 that his forehead scar 
is tender and raised.  The Board noted that the veteran had a 
visible scar extending from the brow across the forehead and 
into the hairline.  

The veteran had a VA examiner of the skin by a nurse-examiner 
in November 2006.  The nurse-examiner observed that the scar 
was horizontal along the forehead and measured 3x12 cm (36 
sq. cm.).  

There was pain on examination.  The scar did not adhere to 
underlying tissue.  The skin was normal and the scar was 
stable.  The scar was elevated 0.5 cm.  

The nurse-examiner stated that the scar was superficial and 
without underlying tissue damage.  There was no inflammation, 
edema or keloid formation.  

The scar was hypopigmented throughout its entire formation, 
and there was distortion of the forehead.  The scar did not 
cause inflexibility, limitation of function or an area of 
induration.  

The Board notes at this point that the November 2006 
examination shows two characteristic of disfigurement: width 
greater than 0.6 inches and surface contour of scar elevated 
or depressed to palpation.  

As there is at least one characteristic of disfigurement, the 
criteria for a 10 percent rating are met.  

The Board has considered whether the veteran is entitled to a 
rating higher than 10 percent.  However, as there is no 
evidence of associated tissue loss, the criteria for the 30 
percent rating are not met.  

In arriving at this conclusion the Board has considered the 
benefit-of-the-doubt rule.  As the evidence shows that the 
veteran's symptoms most closely approximate the criteria for 
a 10 percent evaluation, the rule applies to that extent.  
Gilbert, 1 Vet. App. 49 at 55; Ortiz, 274 F.3d 1361.  



ORDER

Service connection for a cervical spine degenerative changes 
is granted.  

Service connection for a low back degenerative changes is 
granted.  

Service connection for a bilateral shoulder disorder is 
denied. 

Service connection for a bilateral arm disorder is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected post-traumatic headaches with tinnitus is 
denied.  

An increased evaluation of 10 percent for the service-
connected scar of the forehead is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


